The Loev Law Firm, PC 6300 West Loop South, Suite 280 Bellaire, Texas 77401 Telephone (713) 524-4110 Facsimile (713) 524-4122 August 9, 2012 Mr. Edward M. Kelly Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Telephone Number: (202) 551-3728 Re: Sandalwood Ventures, Ltd. Form 8-K File Number 0-54507 Filed July 6, 2012 Dear Mr. Kelly, As counsel to Sandalwood Ventures, Ltd., I am providing this letter to confirm our conversation that Sandalwood Ventures, Ltd. plans to respond to the SEC comment letter dated August 2, 2012, by August 20, 2012. Regards, /s/ David M. Loev David M. Loev
